DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USPGPUB 2013/0066463) and further in view of Ziegler et al. (USP 11,400,242).
	Regarding claim 1, Luoma et al. disclose a portable, reusable medication dispensing assembly which has communication capability to improve medication adherence, the assembly comprising:
a housing (100) including a compartment (50) that is refillable with an elongated medication strip (35) having a supply of dosage form packages (5) spaced apart along a longitudinal axis of the strip (see Figures 2C and 4A);
an electromechanical apparatus (180,190) that sequentially delivers (see “partially exposed” in paragraph [0062]) the dosage form packages from the compartment to a dose-ready area in the housing (see Figure 4C and/or Figures 10A-10B);
a microprocessor-based controller (119) reprogrammable with contact data (see “contact an appropriate caregiver” in paragraph [0080]) and prescription data (see paragraph [0066]), the controller controlling the electromechanical apparatus to sequentially deliver the dosage form packages at prescribed times or time intervals (see “prescribed time intervals” in paragraph [0093]) to the dose-ready area based on the prescription data, the controller generating and storing a set of event data based on when individual dosage form package are ready to be released in the dose-ready area (see paragraph [0099} and whether and when the dosage form packages have been released in the dose-ready area (see “confirming administration of medications” in paragraph [0091]); and
communication apparatus (see Figure 14) which is capable of wirelessly transmitting the event data via a publicly-accessible network to a remote database and to wirelessly transmit event notifications to at least one of a patient, a pharmacist, a healthcare provider and a caregiver via the network based on the prescription data and the contact data (see paragraph [0091]).
However, they do not disclose: a plastic housing, a communication apparatus including a transceiver configured to transmit and receive radio frequency signals, and wherein the plastic housing is transparent to the radio frequency signals. Ziegler et al. disclose: a plastic housing (see column 16 lines 63-65), a communication apparatus including a transceiver configured to transmit and receive radio frequency signals (see column 5 lines 30-34), and wherein the plastic housing (see column 16 lines 63-65) is transparent to the radio frequency signals (see Figures 8A-8C). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including a plastic housing, a communication apparatus including a transceiver configured to transmit and receive radio frequency signals, and wherein the plastic housing is transparent to the radio frequency signals, as disclosed by Ziegler et al., for the purpose of providing a transmitter for sends and receives WIFI, RF, and infrared communications (see column 5 lines 30-34) in a plastic housing (see column 16 lines 63-65) for a blister track (100).
	Regarding claim 2, Luoma et al. disclose the assembly as claimed in claim 1, further comprising a mechanism to release a single dosage form package from the medication strip at the dose-ready area, the mechanism supplying a signal indicating the release (see paragraph [0064]).
	Regarding claim 3, Luoma et al. disclose the assembly as claimed in claim 1, wherein the event data includes medication-missed event data (see paragraph [0083], “messages related to compliance” in paragraph [0091]).
	Regarding claim 4, Luoma et al. disclose the assembly as claimed in claim 1, wherein the communication apparatus is capable of transmitting a plurality of notifications including a medication-missed reminder (see “the user fails to detach” in paragraph [0080]), a medication-taken signal (see paragraphs [0084] and [0091]) and a medication-ready signal (see “confirm whether all of the medications are scheduled to be administered” in paragraph [0066]).
	Regarding claim 8, Luoma et al. disclose a portable, reusable medication dispensing assembly which has communication capability to improve medication adherence, the assembly comprising:
a housing (100) including a compartment (50) that is refillable with an elongated medication strip (35) having a supply of dosage form packages (5) spaced apart along a longitudinal axis of the strip (see Figures 2C and 4A);
an electromechanical apparatus (180,190) that sequentially delivers (see “partially exposed” in paragraph [0062]) the dosage form packages from the compartment to a dose-ready area in the housing (see Figure 4C);
a microprocessor-based controller (119) reprogrammable with contact data (see “contact an appropriate caregiver” in paragraph [0080]) and prescription data (see paragraph [0066]), the controller controlling the electromechanical apparatus to sequentially deliver the dosage form packages at prescribed times or time intervals (see “prescribed time intervals” in paragraph [0093]) to the dose-ready area based on the prescription data, the controller generating and storing a set of event data based on when individual dosage form package are ready to be released in the dose-ready area (see paragraph [0099} and whether and when the dosage form packages have been released in the dose-ready area (see “confirming administration of medications” in paragraph [0091]); and
communication apparatus (see Figure 14) which is capable of wirelessly transmitting the event data via a publicly-accessible network to a remote database and to wirelessly transmit event notifications to at least one of a patient, a pharmacist, a healthcare provider and a caregiver via the network based on the prescription data and the contact data (see paragraph [0091]).
However, they do not disclose: a plastic housing, a communication apparatus including a transceiver configured to transmit and receive radio frequency signals and infrared transmitter configured to transmit infrared signals, and wherein the plastic housing is transparent to the radio frequency and infrared signals. Ziegler et al. disclose: a plastic housing (see column 16 lines 63-65), a communication apparatus including a transceiver configured to transmit and receive radio frequency signals (see column 5 lines 30-34) and infrared transmitter configured to transmit infrared signals (see “at least one of” along with the rest of column 6 lines 22-26), and wherein the plastic housing (see column 16 lines 63-65) is transparent to the radio frequency signals and infrared signals (see Figures 8A-8C). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including a plastic housing, a communication apparatus including a transceiver configured to transmit and receive radio frequency signals and infrared transmitter configured to transmit infrared signals, and wherein the plastic housing is transparent to the radio frequency and infrared signals, as disclosed by Ziegler et al., for the purpose of providing a transmitter for sends and receives WIFI, RF, and infrared communications (see column 5 lines 30-34) in a plastic housing (see column 16 lines 63-65) for a blister track (100).
	Regarding claim 9, Luoma et al. disclose the assembly as claimed in claim 8, further comprising a mechanism to release a single dosage form package from the medication strip at the dose-ready area, the mechanism supplying a signal indicating the release (see paragraph [0064]).
	Regarding claim 10, Luoma et al. disclose assembly as claimed in claim 8, wherein the event data includes medication-missed event data (see paragraph [0083], “messages related to compliance” in paragraph [0091]).
	Regarding claim 11, Luoma et al. disclose the assembly as claimed in claim 8, wherein the communication apparatus is capable of transmitting a plurality of notifications including a medication-missed reminder (see “the user fails to detach” in paragraph [0080]), a medication-taken signal (see paragraphs [0084] and [0091]) and a medication-ready signal (see “confirm whether all of the medications are scheduled to be administered” in paragraph [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USPGPUB 2013/0066463) in view of Ziegler et al. (USP 11,400,242) as applied to claims 1-4 and 8-11 above, and further in view of Sullivan (USPGPUB 2015/0148943).
	Regarding claim 5, Luoma et al. in view of Ziegler et al. disclose the assembly as claimed in claim 1. Furthermore, Luoma et al. disclose an assembly further comprising a locking mechanism (114) to lock the assembly and a sensor (116) to sense (see paragraph [0062]). However, they do not disclose a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal. Sullivan discloses a sensor (27) to sense when the locking mechanism is tampered with (see paragraph [0045]) and generate a corresponding signal wherein the controller generates tamper event data in response to the signal (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
	Regarding claim 6, Luoma et al. in view of Ziegler et al. and further in view of Sullivan disclose the assembly as claimed in claim 5. Furthermore, Sullivan discloses wherein the communication apparatus is capable of wirelessly transmitting (see paragraph [0063]) the tamper event data (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the communication apparatus is capable of wirelessly transmitting the tamper event data, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
	Regarding claim 12, Luoma et al. in view of Ziegler et al. disclose the assembly as claimed in claim 8. Furthermore, Luoma et al. disclose an assembly further comprising a locking mechanism (114) to lock the assembly and a sensor (116) to sense (see paragraph [0062]). However, they do not disclose a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal. Sullivan discloses a sensor (27) to sense when the locking mechanism is tampered with (see paragraph [0045]) and generate a corresponding signal wherein the controller generates tamper event data in response to the signal (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
	Regarding claim 13, Luoma et al. in view of Ziegler et al. and further in view of Sullivan disclose the assembly as claimed in claim 12. Furthermore, Sullivan discloses wherein the communication apparatus is capable of wirelessly transmitting (see paragraph [0063]) the tamper event data (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the communication apparatus is capable of wirelessly transmitting the tamper event data, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USPGPUB 2013/0066463) in view of Ziegler et al. (USP 11,400,242) as applied to claims 1-4 and 8-11 above, and further in view of Conley et al. (USP 9,483,621).
	Regarding claim 7, Luoma et al. in view of Ziegler et al. disclose the assembly as claimed in claim 1. Furthermore, Luoma et al. disclose an assembly wherein the controller is reprogrammable with biometric data (see paragraph [0078]). However, they do not disclose an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly. Conley et al. disclose an assembly wherein the assembly further comprises a biometric sensor (58) to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly (see column 10 lines 20-27). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly, as disclosed by Conley et al., for the purpose of providing a fingerprint reader (see column 10 lines 20-27).
	Regarding claim 14, Luoma et al. in view of Ziegler et al. disclose the assembly as claimed in claim 8. Furthermore, Luoma et al. disclose an assembly wherein the controller is reprogrammable with biometric data (see paragraph [0078]). However, they do not disclose an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly. Conley et al. disclose an assembly wherein the assembly further comprises a biometric sensor (58) to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly (see column 10 lines 20-27). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly, as disclosed by Conley et al., for the purpose of providing a fingerprint reader (see column 10 lines 20-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
8/2/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655